h

:
i,
           OFFICE OF THE AmORNEY GENERAL OF TEXAS
                                  AUSTIN




                You ha+0 repuer                         tblr dapartmnt
     ae to tba oonetltutlanall                          55 and SiouBeBfll
     623, omgaahnblll~n

     mu,   a8 mou UC1
     prorldod ln tho
     lmr g e nooyk ue




                                           le a & a ll
                                                     b o k no un
                                                               a e


                                  tb o o o ua ty
                                               Oo lP lir o lo n8r r
                                 tbu 1ilPltaot uld Couuty
                           ltablldrPrento
                                        are barrby mathor-
                            and oreate rortrlotedMllltary
           Zo ne8adjaoent to lmb      Iultary eetabllmbmont.
                 %l%c .5. Ziatat th e&alto o f rraldMllttar
           Zfmo8 & a ll b o r o t fo r tb in the J&tauter o f sa tx
           Co ur ta t
                    that qprqwiate        slgna &all be plaeod
           by all ~cmliuop paesa$wfaya lcmdlz~ iuto said
    Zon08 &owing thst swh Zone8 pro rastr'ioted
    lr e88.ma t 8ua hzo a sr a a ll no t o sto nd mo r e
    thanwe ml10 f’rathe  bo&yllm8                 oiOzay
    lulimry 0*tabll*bmont.
         "ma. 4. That the Comnl88lonor8Court
    shsll by authorlud to s8tabliah rpolti rsgu-
    lations ror rwh tonar aI to 8pnd or totor ta-

    to be oontrulf to pub110 latorsst and that uould
    interfer8 with tha *av 8fforta.


    tharixed   to ssnparer   the   olvllloa or mlliUrr
    gusrds at 8wh lllltu?y lstObll&msmta to ~a-
    fo r 0th
          0 sr o g u la tlw
                          l8tOblisbOd
                           a          far 8u0b nlll-
    tarr ZOMS.
                                           arrwiation    or




          Ye bollevs that thaw billr        are rlolatlvo     of   &tl-
0~~ I, a00ti0n 28, ~rti0x0  IX, s80tm   1, and mi0b    III,
Saotlon I of the ComtltutSon of l’mm, uxi of ANdole      1
wfofOuPPIIUlG&.            Tho8e law8 are sat out 2.ntb0 fduota-
twns rh.wh follow.
          In Rx psrte FOlran, 93 Cr. R. 4031 248 8.Y. 343,
the Court of t2riaiz.UAppaals held invalid l mnrl lta tuto
pm&lbltl.ngtha QperIWC8r& Of eWmU.8l     a&Or, VehUlo8 upon
ths pub110 hlghwayr With lOsd8 in 0X0.88 or a orrtan uoigbt
or width, but #parrring tbs Stat0 EigW8y          Dfqsrwat to is-
8us SpOQl~lpsFmitr in writing to lnor*&e          8whrsdgbtfW
width. Befomlng to ths pr6vl8lons of the          statute ooxU8rrlmg
8uohpOwOr upan th~Ii&hu~D~~t~eatthr               Court uldt
lIOnarable      Jaak       F. Rldgevay, w                   3




             “A 088u                rWd%~          Of this           QUOtatlQl            844E8
        to MAkm ~tent               the f8Ot        th4t        it     18 SO obnoxioum
        to   84OtiW         28,     wt. 1, of OUI Canstltutlundeny-
        fngtOth4    kl;iU~tlWSth4    r&ht  t0 d414@4tS
        g"     t0 SLU$XIti l 18V, a8 t0 r4QUiF4 IlO w-
             . Suld 84UtiiO.U Of th8 bJUtltUtlW   in tWM
        ~CW1&48 that    DO VW     Of SU8        3.4US hIthi
        tt$     8-1   b8 WWOiSSd    lXOept y br   k@iSlA-
              . & th18 ~OViSiOlI t&U in th4 hIlStttUthlIJ
        pior   to the  adoption  OS th4 one nw in r0lr04
        m this Stat8, it l'4dl

                "'lo     lt4r Of SU8mndLog   UUS  in th%S
        btats    8h8% 5" b4 4X4E418ed   6%04pt by ti.Wk&S-
        ~tUP4        OF it8        l‘lth OP itJ.v
                “It
                  vlU. be             observed t&t tb, VW&                                (or
        it8 Wtharit~'   4r4 M   bng4r                           a pu't Of th4 fmda-
        Yam     ull Of OW  St4t4, @                             48 h4ld w  t&&S
        oourt fn ~?JKpart. &NbS,                       38       Tex.      Or.     8.     MB,
        45 8. W. 89,               aad bf    tha     &apena Court & thie
        rtate       in    ~awau        v.    Dentan,            63     iex.      01v.      w.
        &!l, l%? 8. U. 823, tblr re akd any luthw-
        lty to delogatu ltr power tc rotafwe 4xlstl8g
        la th4 L8g181atur4.m
                h        pWSieIl@ w          tb U OOM tit’Atia r r r r ;llt7
                                                                        Of l *tit-
ut4 aeklag th4 rri1ura to lr o o tsire 48OAp48                                          &I Omf~O4
rlth upwUfloatlenu to be proaul@ted     b7                                              state     SW4 l&w-
shaal    a p4na3          Orf4W4,      the     was         dowt                        Dwk4ry      '1. atate,
93 or. R. P2Oj 117 s. Y. 508):

                uTb4 nat            of tb.&S lav 18 aotto                        oowpeloa#
        to hVo           (r fir.    4804534, but that dl                        uUt      hsve
        thU     bti3t       Wm’Qine        to S~iilMtiOnr                              vbioh
        00 antnltt~niathe     zCru,batrbiohuutb~
        pawpared rurdpubUdMb~aaeth~     thas the lau-
        askang body.
     lroap48         Would     b4  SUOh 88 th a th
                                                t 8lSSh a titi
                                                             p 4 Pt
     Of    it,      1.8.        t-h
                                  k6 idUtdOb r a c rOtW
                                                      flp 4 Oiiia f-
     tlane         P404484l’J,
                      al&t be obaqed, modified, add-
     ed to, or taken fro8 b 8 power oth4r than the
     LeLaglrlStur8, 8t the Vl                        1, Vi&,      W     Whira Of 8UOh

     :~i$8?$ku+??~&&f%lii?l~~?b~-
     that th4 4atlre v vould be raadered iutile.
     thr St&484Zlt Of th4 O(LII4U4W to -       Wlf-
     ovldent the ~OpOSitiOn that   th. bll udl4r  d&S-
     OU881oP     18            ULltt4lUjlt t0          d4bk@t6t0             th4        St&O
     fire   Oarlhai               th4  pOWOr t0 SO w,                   UWkO,                Or
     thtig6    tb4             424186nt  n400884ry t0gw4  4fr00t                              t0
     thl8         St&tUtO,        A8 t0 TOllder th8 aOt ObnnriOus                              to
     tbe Qml.8tltution.’
                  Reot10n 1 of Artlelr If ot the                         aonrtitution               dba~.Sr

                  %h6         p4VeVS      Of   th4    6oVOrXWat         of     th4          &nt4
     OS funs ehdl beg divide4 late thvee                                     dlstlnat
     d4partasnts,                u4h       of vhloh 8hall b6 oonridad
     to l         separate body of ~straey,             to-Wit Thaw
     uhloh    -8    bgirlative      to   cui8j tb.0.e uralah a-0
     b8OUtiVS       t0 UrotbS’,     urd    th080    rh;toh   WI  Jud%-
     oial    to 4noth4rj     &and310 person,        or eoll4otlon
     of&er84M,b4*              Of OM     OfthO          &pdWtWfI2tS,
            1 4X4FO18.    Wj    ~62’     &U’@4&‘~~      8tttWh4d to
     4ith4r     or the 0tb4b8,      9mb4pt     iit3 the    bsw4r
     h426in     Upr988ly     p4PlUttt4’k~

                  In 8tephmnson v. Wood, 35 1. Y. (%d) 794, the @alvor-
t0a fiO&art of ClVll              Ap       a18,      pI88~       UpOn    th@       W&id&r           Qf   l Stat-
ute 8tt6qting                        or legl8lbtlvelatiborlt~upon tiw Wee,
                              to QUAp”
Flab and         ~StiW         0&8l1OU,              s@ldr

            “Ap g e f     ins
                           limtt~
                              la
                               th  tnt
                                     thlattr ao rn
                                                 thgts
     lSPOftthtijjiSl~tUZ'4
                  6            t0 00& W    o nth 4 a o is-
     riS$iOWr~  authority   t0 dVtW&%bV  36
                                         V  a @ USi-
     d6r         vhst     oiroumetawer               nnd     oumWA4a8          the per-
     848810n             Oi    84b48,       ZLOtiS,&d   tralf1800 tk# VlhtWS
     BWltiOn*&                did.1      k?OO&ltUt*   & pW&   Off6l&86, i8
     in viol8tlen                of artlol6 3, rwtlon 1 oi the Can-
     StltUtiW              Or thi#         StlLtO,      Wh%&A 43~408813                QVtddB8
     tit          th4     ~4gitlhtiOIl            Of thiS      Stat. m                  r
                                                                                      6 V48t-
     ad In the ~@JlSttU'e                          Of tb4      StSt,s, m            b thsoe-
     fore void &nd unenforaeable,
          "Ibis OOJltWitlOJlOf@    -tS    should bo
    SUStSti.     fhattho   &glS r turehm   aopavor
    toooatw    ~oa80~881On,        bureeu, or went
    or th4 atate   the povor to maks a law im uell
    settled In this rtbt , not oPlf by the provl-
    8lon8 of art1010 3, i 1, of t&a Cosrtitutian
    but b   the u~lfoa'm oplnlaru of our oowtr.
    ml0  I 0 3, 1 I, at8t4 aorutitutionj  it
    LmsUo, 87 Tu. Cr. R. 276, 915 8.Y. 21
    Jann3.nv. St&to, 42 Tax. Cr. 8. 631 51 S.U.
    U26j 62 8.U. 119 55 A.L.R. Jb9 96 Am. St.
    Rep. 821; Stoekdl    v. State, 116 Pox. 59,,
    %?I 8,~. 932, 12 A.L.R. 1.116~%x part4 Wtdmll,
    log 24x. ii, in b.u. 953 ate0     v. swhh4r,
    17 tax. 4411 CrO88WU V* balv"8toB~ 112 Tax.
    303, 257 B.U. 810, %6 A.L.R. l210.
          In Rx pwte ball*, 87 Co. R. 4762 2%3 S.W. 227,
the Court of Criminal Appwls said:
         *The povor to aakc law 18 plaosd b;r the
    yp~TJ,throu@    the aoartttutl6n,upon the 4-
               . Tha rl&tr of lndlvldualawe                 guard-
    ed by restriotlona    touahia(l the 0-t-t     aad
    publlaation    of &MS, and th4 prfvl;leiplb al-
    ~ordod or prosesUng by ptltion        or appwxww
    b4fOPS th4     iCgiShtiV4       OOWIitt848    OppOOit~W         t0
    propaasd     ematmmts       aftsot      tb4   pop4rty     ‘or
    tha Ubert.tj or the oLtltbp. A ocPpleted lw,
    ii &WB’d In  it.8 iffeot, SUSt daWaa th4 8Ot
    DC col8814i¶ denouwed 88 Or-&      Vfth SQL0




    Strulsnt of ~0V@%WlU4I.lt, 8U4h 88 th4 11V6 StO&
    sanltiw7 oammi88*on, the power to aak4 cul48,
    th4   aon4b8uvur@4      Of okt4.b   04U8t%tUtOS     4 Orhl*
    iI      OffOMe,    it 18 dewed      AW688&'7      that t&S
    ~gi8~8turo  define    the peVa,r and plaoe          lfmita-
    tiozm upon the   authority   to prfaa~to            W%48,
    to th4 end that    t&47 uy   Bat bo laokln&          14 tlm
    WWO~~i;l  d454Bt8     Of 8 UV    d4BOUWirrg         119 Of-
                &a&n, in &            part. Ullaoth, 67 il. Y. (Pd)18$3,tha
88~   Court       8Udi
                9h~~b2         r0r th0 0s~               h8v0 w8rrbd                  tu8
      oourt to m8nyjudlot8l d8olUoa8 or th8 rar-
      81 aal 8trt8 OOurt8 in rupport or th8 ocama-
      tioathattha   ordumrAo* lnql&rtlc?ndmls not
      OHbad aguMt                 th8 (pw8l              rule uhloh dael8ru
      th8t th8
      tha lm8Eyb&3
      b8 d818mt8d       t0 Otbcr8.    The OUe8
                                                z
                                                  Oikd    CW
                                                             %          gz%Ist
      tit8    t0 =ttW8      Of & O&Vi1 JlatUF8,   ti    M
      thOS’8i*O     IhOt 8VUkbl8     88 mO8d8Slt8     in FO-
      g8d    t0 8 ~~81      Ofr8M8.    8&20h oi  th8   Oa888
      Oitd     Whi8h   8J3~8ntly    8U8tti   th8  68-@&6l¶
      or pow0 8x-8rron tb                       rwa               aowt,    in         whiah
      th8      rId8     h@8   bo6a    Fe-               t0       8Qu   d8p.8          in
      8ooctrdwith tha umounoomantvt t&m&QII’.~
      aootl$th8~al~agt~t~     i&H88*V:    iyouw

                ‘!@h8 ,9?82UC& iot8P$P&wOIi                             Or th8 Fllk
      &8       nOt k8a     rdllOU8d  UiIdW  WiY                        oi th8 8t8t-
      Ut88 oi          dOOi8iOM    in       tb&8 8t8t8,                 JW’tioUlbPl~
      In thair          8ppuo8t1on          to tha paaal                 laur.        Th8
      8t&UtO8           ~l&ocrblO          -8       -        f&lOWing:

             f’m     do8i@    ai 8Moting     thi8   cOd8 18 to
      t&r&XI8 in    9u.B   b~8&8      8v8?%    &r~88    8&uMt
      th8   a08    Or #ii8  bt8ka   Ud    dr%X     t0 08Gh Or-
      r8n88    it8  PCIpW   p unlrhunt.’      &rtlOl~ 1, F.C.
             “‘fn OPdU th@t th8 8y8tU Of w                        &U t.B
      rOPO0   in thi8      bt8t8     Uy b8 8Omphte       Uithin     it-
      8df,    8@    @8t     PO 8#UtU     Or rWI??ou;t,i~it-
      t8t). 0%’ UBn?ittbR,       llyy b0 a
      d8GbF8d      th8t m p8P8OLl                   ptAh8d         roll
      lnjr  AOt W OEl&881OZl, kUd888 the 88M               i8 Ud8       8
      ptbd    OrrOMO,       Urd 8 &W%itLty 18 8rriX8d           thbEb-
      t0 by thb Wl’%ttOn %8W Of thi8           btlt8.’        &tiOb
      3, P. 0.

                It will be ObwrVed                      th8t th8 bilX8 b.F. WE’ OOB-
8ldrZ’~tiOIA      attenlpt     to    G@llfO?        Ugosr. 0~88hWk8r8’                      OOW't8 tb
p-r     to     PlJu,     chaago      and    8lUwad               th8    law,     to    Oeatrr   WOn     thu
18girhtiV8        pOV8?8,   ud   t0 8rrix   8 &38titY      tQ &tit8 Uhi8h U8
not m8da    &18x Orr8M88 ud          dOrUt8d   in   p&at     -~8&8       by &ii8
orlmla8l Er   Of tbi8 bt8t8.

             PW     thb P808058 8t8tbd, tt    18 QW            lalon   thet uld
$8Mt8   Bill      ll0. 29 Uid 88ld &OU88 Bill    Be.        6 3 -8
                                                            "x         UOM8ti-
tut1oJw.
             xB vi8~ Or 0~ oplnlm a8 to t&o eeaetltutloaaltJ
Or #b  bill8    08 8 UhOib, it b000W8   UWOb8      toEW8WQ5
th0 00mitutlOdit~         Or &OtiOM   5 Or th8 bl
                                               -3 80

                                                     r-8      V@?Jtrw